SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

445
CA 10-02128
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, GREEN, AND GORSKI, JJ.


IN THE MATTER OF COUNTY OF ERIE,
PETITIONER-RESPONDENT,

                      V                                           ORDER

RICHARD F. DAINES, AS COMMISSIONER OF NEW YORK
STATE DEPARTMENT OF HEALTH, AND NEW YORK STATE
DEPARTMENT OF HEALTH, RESPONDENTS-APPELLANTS.


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (VICTOR PALADINO OF
COUNSEL), FOR RESPONDENTS-APPELLANTS.

WHITEMAN OSTERMAN & HANNA LLP, ALBANY (CHRISTOPHER E. BUCKEY OF
COUNSEL), AND NANCY ROSE STORMER, P.C., UTICA, FOR
PETITIONER-RESPONDENT.


     Appeal from a judgment (denominated order and judgment) of the
Supreme Court, Erie County (Donna M. Siwek, J.), entered July 15, 2010
in a proceeding pursuant to CPLR article 78. The judgment, among
other things, granted the second amended petition, directed
respondents to reimburse petitioner the sum of $3,582,807.37 and
directed respondents to pay sanctions in the amount of $11,674.48.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified on the law by vacating subparagraph (B) of the
second decretal paragraph and vacating the third decretal paragraph
and as modified the judgment is affirmed without costs (see Matter of
County of St. Lawrence v Daines, 81 AD3d 212; Matter of County of
Niagara v Daines, 79 AD3d 1702, 1705-1706).




Entered:    April 29, 2011                       Patricia L. Morgan
                                                 Clerk of the Court